UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. Schedule of Investments Corporate America CU Short Duration Fund September 30, 2013 (Unaudited) Par Value U.S. GOVERNMENT AGENCY ISSUES - 89.9% Federal Home Loan Mortgage Corporation Series 3283, Class PA $ $ 5.500%, 07/15/2036 Series 4107, Class HA 2.000%, 10/15/2041 Series 4140, Class BP 2.500%, 04/15/2042 Federal National Mortgage Association Series 2013-06, Class AB 2.000%, 12/25/2042 Series 2013-42, Class KP 1.500%, 05/25/2043 Government National Mortgage Association Series 2012-74, Class AD 2.000%, 01/20/2042 Series 2012-123, Class A 1.042%, 07/16/2046 Small Business Administration 3.555%, 07/25/2020, #508878 * 4.184%, 12/25/2021, #521781 * 3.075%, 01/25/2022, #508962 * 3.075%, 06/25/2022, #509198 * 4.046%, 04/25/2023, #521816 * 4.127%, 02/25/2024, #521828 * 4.163%, 02/25/2024, #521821 * 3.751%, 06/25/2036, #521808 * 3.250%, 10/25/2036, #509106 * 3.075%, 05/25/2037, #509231 * 4.063%, 07/25/2037, #521880 * Series 2005-P10A, Class 1 4.638%, 02/10/2015 Total U.S. Government Agency Issues (Cost $56,434,345) MONEY MARKET FUND - 9.3% Shares Invesco Treasury Portfolio, 0.020% * (Cost $5,876,129) Total Investments - 99.2% (Cost $62,310,474) Other Assets and Liabilities, Net - 0.8% ^ Total Net Assets - 100.0% $ * Variable rate security. The rate shown is the rate in effect as of September 30, 2013. ^ Other assets and liabilities include receivables for items such as income earned but not yet received and payables for items such as Fund expenses incurred but not yet paid. Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or technique. These principles establish a three-tier hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liablities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds , credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. As of September 30, 2013, the Fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total U.S. Government Agency Issues $- $- Short-Term Investment - - Total Investments $- Transfers between levels are recognized at the end of the reporting period.During the period ended September 30, 2013, the Fund recognized no transfers to/from Level 1 or Level 2.The Fund did not invest in any Level 3 investments during the period. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Corporate America CU Short Duration Fund Cost of investments Gross unrealized appreciation 970,439 Gross unrealized depreciation Net unrealized appreciation $ 406,721 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President Date November 19, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ James R. Arnold James R. Arnold, President DateNovember 19, 2013 By (Signature and Title)*/s/ Brain R. Wiedmeyer Brian R. Wiedmeyer, Treasurer Date November 19, 2013
